                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION

JONATHON S. DAVIS                                                             PLAINTIFF

v.                         CASE NO. 4:18-CV-00765 BSM

DOC HOLIDAY, et al.                                                         DEFENDANTS

                                     JUDGMENT

     Consistent with the order entered on this day, this case is dismissed without prejudice.

     IT IS SO ORDERED this 6th day of February 2019.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
